IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,787


EX PARTE CODY ALEXANDER GONZALES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-50286-01-A IN THE 47TH DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unauthorized use
of a motor vehicle and sentenced to two years' imprisonment, consecutive to another sentence.  He
did not appeal his conviction.
	Applicant contends that his trial counsel rendered ineffective assistance because he did not
object to a stacking order entered in violation of Penal Code, § 3.03.  The trial court has determined
that trial counsel was ineffective in that counsel failed to object to or appeal the order that this
sentence would be consecutive to another sentence for unauthorized use of a motor vehicle which
was entered in the same criminal action.  The stacking order violated § 3.03, and without that order
this sentence would have expired last December.  We find, therefore, that Applicant is entitled to
immediate release from the sentence in Case No. 50286-A from the 47th Judicial District Court of
Potter County.  The Texas Department of Criminal Justice, State Jail Division, shall immediately
release Applicant unless he is also confined for some other sentence.
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice, State Jail
Division.
Delivered: November 7, 2007
Do Not Publish